Citation Nr: 1757637	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-33 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to December 4, 2013; in excess of 20 percent from December 4, 2013, to January 22, 2015; and in excess of 30 percent thereafter for status post anterior cervical discectomy with instrumentation and fusion at C7-T1 with subjective complaints of upper extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, from October 2001 to May 2002 in support of Operation Noble Eagle, and from January 2003 to April 2004, including service in Kuwait/Iraq from April 2003 to March 2004.  He also served in the Mississippi National Guard until July 27, 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  In July 2016, the Board remanded the case for additional development and it now returns for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As relevant, the Board remanded the case in July 2016 in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his cervical spine disability.  In this regard, the Board directed the VA examiner to conduct all indicated tests, including EMG/NCV testing, and report the results.  Further, the examiner was requested to indicate whether the Veterans service-connected cervical spine disability was productive of right and/or left upper extremity radiculopathy.  Thereafter, the Veteran underwent a VA examination in October 2016.  Upon physical examination, the examiner found that the Veteran did not have radiculopathy; however, no diagnostic testing was conducted.     

It must be clear from an examiner's statements that the examiner has indeed considered "all procurable and assembled date," by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In the instant case, there has been some question throughout the appeal period as to whether the Veteran's cervical spine disability results in the associated objective neurologic abnormality of bilateral upper extremity radiculopathy.  Consequently, in ordering the prior examination, the Board found that EMG/NCV testing would be helpful to resolving such question.  However, the October 2016 VA examination did not include such testing.  Furthermore, while the examiner indicated that the Veteran did not have upper extremity radiculopathy, it is not clear whether she reached such conclusion after considering all procurable data, such as EMG/NCV testing.  Therefore, a remand is necessary in order to conduct such testing so as to definitively determine whether the Veteran's cervical spine disability results in radiculopathy of the upper extremities.

Furthermore, the United States Court of Appeals for Veterans Claims (Court) has recently issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the pendency of the Veteran's claim in July 2010, December 2013, January 2015, and October 2016, the Board notes that they do not address such aspects of the Court's holding Correia. 

Furthermore, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board observes that the Veteran denied flare-ups at the July 2010 VA examination, but reported them at the December 2013, January 2015, and October 2016 VA examinations.  In this regard, the latter two examinations were conducted during flare-ups and the October 2016 VA examiner found that pain, weakness, fatigability or incoordination did not significantly limit the Veteran's functional ability with flare-ups.  However, neither the December 2013 or January 2015 VA examiners addressed the functional loss resulting from such flare-ups, to include any reduction in the Veteran's range of motion.  

Therefore, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination addressing whether his cervical spine disability results in radiculopathy of the upper extremities.  At such time, the examiner should also be requested to offer a retrospective opinion addressing the criteria under Correia, supra, and Sharp, supra, as to the findings noted in the July 2010 and December 2013 VA examinations.  In this regard, the Board notes that the Veteran has been in receipt of a 30 percent rating for his cervical spine disability as of January 22, 2015, and a higher rating based on range of motion findings may only be assigned if there is ankylosis.  Consequently, an opinion addressing the resulting functional loss in terms of the reduction in range of motion at the January 2015 and October 2016 VA examinations is not necessary. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine whether his cervical spine disability results in radiculopathy of the upper extremities, and to obtain a retrospective opinion addressing range of motion findings and flare-ups in prior examination reports.  The record, to include a complete copy of this remand, must be made available to the examiner.  

The examiner should conducted all indicated tests, to include EMG/NCV testing, in order to ascertain whether the cervical spine is productive of right and/or left upper extremity radiculopathy.  If it is determined that radiculopathy is present, please identify the affected nerve root(s) and indicate the severity of the condition.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's cervical spine conducted during the course of the appeal in July 2010 and December 2013.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should also review the December 2013 VA examination in which the Veteran endorsed flare-ups, and offer an opinion as to whether additional loss of range of motion was present during such a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

A rationale for any opinion proffered should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

